Citation Nr: 1526892	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-30 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for colon cancer to include as secondary to exposure to herbicides such as Agent Orange.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and E.W.
ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.   

The Veteran testified at a Board hearing in April 2015.  The record was held open for 60 days to allow for the submission of additional evidence.  The additional evidence was received in May 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal of the reopened claim of entitlement to service connection for COPD, the claim of service connection for colon cancer, and the claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2009 rating decision, the RO denied a claim of entitlement to service connection for COPD.  The Veteran did not appeal the rating decision.
 
2.  Evidence received since the July 2009 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for COPD, and it raises a reasonable possibility of substantiating the underlying claim. 
CONCLUSIONS OF LAW

1.  The July 2009 rating decision, which denied the Veteran's claim of service connection for COPD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for COPD has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2009, the Veteran originally filed a claim of entitlement to service connection for COPD due to asbestos exposure while on a troop ship.  

In a May 2009 rating decision, the RO denied the claim of service connection for COPD, on the basis that there was no evidence confirming in-service asbestos exposure or evidence linking the COPD to any such asbestos exposure; and there was no evidence that this condition otherwise began during or was caused by military service.  Following that rating decision and receipt of additional evidence, in a July 2009 rating decision, the RO denied service connection for COPD on the same basis as that of the May 2009 rating decision.
  
The Veteran did not file a notice of disagreement or submit new and material evidence within one year of the July 2009 rating decision, and that decision is now final as is the earlier May 2009 rating decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (Court) has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id. 
  
The evidence of record at the time of the July 2009 rating decision consisted of the Veteran's service treatment and personnel records and post-service medical records and reports dated prior to that rating decision.  

In August 2012, the Veteran submitted a claim, essentially requesting to reopen his claim of service connection for COPD, to include as due to asbestos exposure from truck brakes on which he worked during service.  

Since the July 2009 rating decision, evidence has been added to the claims file.  The additional evidence of record includes VA and private treatment records; the report of a May 2013 VA examination; lay statements of the Veteran and others; and the transcript of an April 2015 Board hearing.  

The additional records provide additional evidence not previously on file that substantiates the Veteran's assertions of his exposure to asbestos during service in his military occupational specialty (MOS) of general vehicle repairman with principal duties in automobile maintenance and wheeled vehicle mechanic.  In this regard, the Veteran testified at the April 2015 Board hearing that he worked with brake drums and clutches resulting in asbestos exposure in service.  Additionally, a Deferred Rating Decision of April 2013 concluded that based on the Veteran's military occupational specialty of general auto mechanic, it is likely that he was exposed to asbestos during service from servicing friction products such as clutch facings and brake linings.  
 
The additional records received since the July 2009 rating decision includes evidence which was not previously on file that is not cumulative or redundant of the prior evidence on file, and which raises a reasonable possibility of substantiating the claim.  In light of the newly submitted records and contentions, when considered with previous evidence of record, the claim of service connection for COPD is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.


ORDER

As new and material evidence has been presented, the claim of entitlement to service connection for COPD is reopened, and to this extent only the appeal is granted.


REMAND

In light of the Board's decision reopening the claim of service connection for COPD, and for purposes of further development required for the reasons outlined below, a remand of the underlying service connection claim is necessary for further development and to accord the RO an opportunity to adjudicate the issue on a de novo basis in light of recent evidence received since July 2009.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010). 

Service personnel records show that the Veteran's MOS was general vehicle repairman, and his principal duties included automobile maintenance, heavy track mechanic, and wheeled vehicle mechanic.  The evidence establishes that this specialty and principal duties likely resulted in the Veteran's exposure to asbestos.

Private treatment records contain pulmonary-related impressions or diagnoses, including severe COPD; asthma; emphysema; persistent infiltrate and atelectasis at the left lung base; left basilar effusion or pleural thickening; hyperinflation with emphysematous changes; COPD with pulmonary fibrosis; COPD and fibrotic-type changes; mild atelectasis or fibrosis in the right lung base; and other related diagnoses.  The records also show a past civilian history of smoking.  

The report of a May 2013 VA examination shows that the examiner recorded that the Veteran had been diagnosed with emphysema, and that chest x-ray examination in January 2012 showed severe emphysema.  The examiner provided an opinion, somewhat unclear, that "THE CONDITION/ DISABILITY asbestosis / caused by service as auto mechanic IS LESS LIKELY AS NOT (LESS THAN 50/50 PROBABILITY) CAUSED BY OR A RESULT OF recent CXR NEG for finding of Pleural Plaques?asbestosis."  The examiner stated as rationale that the Veteran's treatment for advanced emphysema was not found to have asbestos pulmonary disease because no pleural plaque was shown on recent chest x-ray examination.  

Notwithstanding that the examiner recorded he found no asbestosis or "asbestos pulmonary disease," there is evidence of pulmonary fibrosis, which can be associated with exposure to asbestos according to VA's Adjudication Procedures Manual.  See M21-1, Part IV, Subpart ii, Chapter 2, Section C.9.b. (2014)

The examiner's opinion does not clearly address whether exposure to asbestos in service may have: alone or in combination with a noted past history of smoking, caused emphysema or COPD, or other pulmonary disease.  In light of the foregoing, and given that additional treatment records have been received since the May 2013 VA examination, the claim should be remanded for examination and an opinion on this matter.

The Veteran also claims service connection for colon cancer to include as due to exposure to herbicides in service in Vietnam.  Private treatment records show a diagnosis of adenocarcinoma of the colon.  In his August 2012 claim, he reported that during service he was sent to Vietnam for a short time where he was exposed to Agent Orange, resulting in his colon cancer.  

In a December 2012 statement, he reported in more detail, that he was stationed at Fort Carson in late June or early July of 1965, with the 2nd Howitzers 35th Artillery.  He further stated that while there he was deployed to Vietnam (DaNang).  They were sent by a C130 Air Transport with personnel from the 2nd Howitzers 35th Artillery and one jeep.  They were flown to Vietnam by way of Juno, Alaska where they refueled at Formosa.  He then flew back to Fort Carson 72 hours later by the same route.  On returning he was given 10 days to clear post and he had 15 days of leave, and then was sent to Germany.  The Veteran stated that while in Vietnam he was exposed to Agent Orange.

The Veteran's service personnel records include a record of assignments showing that he was stationed in Fort Carson, Colorado beginning in January 1965 in the 75th Ordinance Company; and beginning in February in the Service Battery, 2nd Battalion 35th Artillery.  Beginning in April 1965 he was stationed in Fort Knox, Kentucky, with Company A, 2nd Battalion, "SchBde USAARMS".  

Beginning in June 1965 he was stationed in Fort Carson, Colorado with Headquarters and Service Battery, 2nd Battalion, 35th Artillery.  Beginning in July 1965 through to January 1966, his station was USAREUR in Europe, with the 126th Transportation Company. 

The Veteran's principal duties during each of these assignments were related to automobile maintenance, heavy track mechanic, or wheeled vehicle mechanic.  The record of assignments does not record any duties in Vietnam, Alaska, or Formosa.

The report of a response to a request for information from CURR (Center for Unit Records Research) shows that CURR reviewed the 1964 and 1965 unit history submitted by the 2nd Battalion, 35th Artillery, and reported that the battalion departed from Germany in June 1964 and reorganized at Fort Carson, Colorado in July 1964.  The unit was stationed at Fort Carson during the period from June to July 1965.  CURR stated that the history did not mention or document that the unit or members of the unit flew to Vietnam during the reporting period.  CURR stated that therefore, they were unable to verify or document that the Veteran was in Vietnam or that he was exposed to Agent Orange or other tactical herbicides in Vietnam during the reporting period.

Based on the CURR report, and a determination that review of service treatment records and personnel records showed no evidence of the Veteran's service in Vietnam, the Coordinator of JSRRC (U.S. Army and Joint Services Records Research Center) wrote a memorandum dated in April 2013 in which the Coordinator determined that the information required to verify Agent Orange exposure is insufficient to verify service in Vietnam or exposure to Agent Orange.

Four statements have been received in May 2015 from people who have known the Veteran for many years, including two former soldiers in the Army, a co-worker, and his wife of 22 years at the time of the writing.  These four wrote of the Veteran consistently reporting over many years of his 1965 mission to Vietnam.  The statements recount the Veteran's repeated report of being stationed in Fort Carson in June 1965, of being loaded on a plane that flew to Alaska, refueled, then flew to Formosa where they refueled again, and then flew to Vietnam where they stayed for one day and then flew back with the same refueling steps until reaching Fort Carson.  These statements are generally consistent with each other, each generally state that the Veteran has told the narrative consistently a number of times over the years without details changing.   

Essentially the Veteran contends that he may have been on temporary orders to operational areas not reflected on his DD Form 214 or other service records on file, to include travel to Vietnam.  Based on the foregoing, a search should be made for any temporary duty (TDY) orders that would confirm a temporary transfer from Fort Carson to Vietnam during the period from June to July 1965.  

In addition, the AOJ should contact the Defense Finance and Accounting Service (DFAS) for the Veteran's military pay records. These records would verify whether the Veteran received hazardous duty or combat pay during the relevant period, which would indicate service in a combat area such as Vietnam.

The Veteran is also claiming entitlement to TDIU.  The readjudication of the claimed COPD and colon cancer claims on remand could affect the claim for a grant of TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board's resolution of the TDIU claim at present would be premature.  A determination regarding the TDIU claim must be adjudicated in connection with the COPD and colon cancer service connection claims on appeal.

After obtaining any pertinent outstanding treatment records, VA should afford the Veteran an examination by a medical doctor specialist in pulmonary diseases or other appropriate medical doctor specialist to obtain an opinion regarding the etiology of the Veteran's claimed COPD.  VA should conduct any additional notification or development deemed necessary (to include further examination regarding the colon cancer claim, if deemed appropriate).  Then the RO must readjudicate the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Request a search for "temporary duty" (TDY) orders that would verify the Veteran having been temporarily transferred from Fort Carson, Colorado, to Vietnam by way of Alaska and Formosa at any time during the period from June to July 1965. 

2.  If the above development does not corroborate the Veteran's deployment to Vietnam, then contact the Defense Finance and Accounting Services (DFAS) to request all available pay records pertaining to the Veteran for the time period from June to July 1965. Specifically, DFAS should be requested to provide any further information which assists in corroborating the Veteran having been stationed at any location in Vietnam, from June to July 1965, such as a record of hazardous duty or combat pay.

3.  Request the Veteran to provide names and addresses of any private medical provider and locations of VA medical facilities where he received treatment for any chronic pulmonary conditions or colon cancer-related conditions since service.  For any source identified by the Veteran, take appropriate measures to obtain copies of any outstanding pertinent records of VA or private medical treatment.  

4.  Advise the Veteran that he or others who have first-hand knowledge or were contemporaneously informed, may submit lay statements describing their impressions regarding the onset and chronicity of any chronic pulmonary/respiratory condition or colon cancer symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  With respect to the colon cancer claim, after completing the requested actions above, conduct any additional notification or development deemed necessary (to include examination, if deemed appropriate).

6.  Also, schedule the Veteran for VA examination by a medical doctor specialist in pulmonary diseases or other appropriate medical doctor specialist to determine the nature, onset, and likely etiology of any diagnosed chronic pulmonary disease including COPD, emphysema, pulmonary fibrosis, etcetera.

The claims file and a copy of this decision should be made available to the examiner, who should review both in conjunction with this examination.  

The examiner is to elicit from the Veteran a history of relevant injury or disease during and since service including exposure to asbestos and smoking; and of pertinent pulmonary symptoms since service.  All indicated examination and diagnostic testing should be conducted.  After review of the evidence on file, and examining the Veteran, the examiner should identify any chronic pulmonary condition present.  

The examiner must provide a medical opinion as to whether it is at least as likely as not that any such pulmonary disease present:

(a) had its onset in service; or 

(b) was caused by an injury or disease in service, to include exposure to asbestosis, either alone or in combination with smoking during or after service.

If the examiner finds that any claimed pulmonary disease diagnosed is related to service, then opine as to the impact of such disorder on the Veteran's ability to work.  

The examiner should set forth a complete rationale for all findings and conclusions in the examination report.  

7.  Finally, readjudicate on the merits the appeal as to the two service connection claims, and in light of that action, readjudicate the claim for TDIU.  If a benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case that takes into account all evidence submitted since the last statement of the case, and provide the Veteran an opportunity to respond.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


